Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in reply to application filed 12/24/2019.
Claims 1-21 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 5/6/2020 has been considered and initialed by the examiner.
Claim Objection
Claims 2-5 are objected to because of the following informalities: Claim 2 recites, “...sets a success indicator is set to indicate success...”, and “...sets a success indicator is set to indicate failure...”, there appears to be a typographical error. For purposes of prior art, Examiner interprets the limitations as, “...sets a success indicator to indicate success...”, and “...sets a success indicator to indicate failure...”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (of claim 21) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 21 limitations “...means to access a communication between a customer communication device...  means to determine a target emotion for the communication ...  means to select a first emotion prompt associated with the target emotion; and means to cause the agent communication device to present...”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material or acts for performing the entire claimed function since the portions of the specification which describe these elements--see at least ¶27:“...Aspects of the present disclosure may take the form of an embodiment that is entirely hardware , an embodiment that is entirely software (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," "module," or "system." and ¶101: “..the systems and methods of this invention can be implemented as a program embedded on a personal computer...”) do not indicate whether these elements are intended to be hardware or software components.  The boundaries of this claim limitation are unclear; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-21 are directed to a process (an act, or series of acts or steps), and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 12 and 21 recites in part, 
“...a network interface to a network; a microprocessor; and wherein the microprocessor performs: accessing a communication between a customer communication device, associated with a customer, and an agent communication device, associated with an agent, and wherein the communication comprises audio encoded from speech provided by at least one of the agent and the customer; determining a target emotion for the communication; selecting a first emotion prompt associated with the target emotion; and causing the agent communication device to present the first emotion prompt to the agent ...” 
The underlined limitations above demonstrate independent claims 1, 12 and 21 are directed toward the abstract idea for presenting a first emotion prompt to an agent in a computing environment. Applicant’s specification emphasizes a process for assisting an agent in providing support to a customer. It further describes obtaining interaction information whereby intent and sentiment of the customer is used to receive and provide an action that is likely to assist the agent with their interaction with the customer (¶4-¶7).
Claims 1, 12 and 21 are considered an abstract idea because as claimed the limitations of “...a network interface to a network; a microprocessor; and wherein the microprocessor performs: accessing a communication between a customer communication device, associated with a customer, and an agent communication device, associated with an agent, and wherein the communication comprises audio encoded from speech provided by at least one of the agent and the customer; determining a target emotion for the communication; selecting a first emotion prompt associated with the target emotion; and causing the agent communication device to present the first emotion prompt to the agent ...” pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; and (ii) certain methods of organizing human activity, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to obtaining (accessing) communication information from a customer and an agent, determining a target emotion, selecting a first emotion prompt associated with the target emotion, and presenting data (the first emotion prompt to the agent), which can be considered an observation, evaluation, judgment, opinion which can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a network interface” “microprocessor”, “customer communication device”, “agent communication device”], the limitations are merely using the computing components as a tool to perform the processes. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of ideas (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) since the steps for accessing a communication, determining a target emotion for the communication, selecting a first emotion prompt and presenting the first emotion prompt to the agent are directed to managing relationships or interactions between people (including following rules or instructions). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“a network interface” “microprocessor”, “customer communication device”, “agent communication device”] merely provide an abstract-idea based solution using “a network interface” “microprocessor”, “customer communication device”, “agent communication device” for (accessing, determining, selecting and presenting data) data gathering and analysis and merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing “a network interface” “microprocessor”, “customer communication device”, “agent communication device” as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claims 1, 12 and 21 fail to operate the recited “a network interface” “microprocessor”, “customer communication device”, “agent communication device” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for presenting a first emotion prompt to an agent in a computing environment —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions (accessing, determining, selecting and presenting data (the first emotion prompt to the agent) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional element of audio encoded from speech is simply used to further process communication information received by the agent and customer, and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements [“a network interface” “microprocessor”, “customer communication device”, “agent communication device”]  amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Independent claims 12 and 21 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-11, and 13-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-11 and 13-20 recite additional data gathering and processing steps (maintaining, accessing, determining, correlating, and updating).  For example dependent claim 2, recites in part, “…a storage device maintaining data;…”, claims 3-5, 14 and 15 recite in part, “…wherein: the data storage comprises a degree of  ...”, claims 6 and 17 recite in part, “…upon determining the subsequent portion of the communication is absent the target emotion, …”, claims 7 and 18 recite in part “…wherein: the microprocessor, upon further determining the success indicator indicates failure,…”, claims 8 and 19 recite in part, “… wherein the microprocessor, upon determining the subsequent portion of the communication …”, claims 9, 10 and 20 recite in part, “…wherein the second emotion prompt comprises...”, claim 11 recites in part, “… the microprocessor, upon further determining the success indicator indicates success…”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components.
Further, the additional elements including applicant’s ‘audio encoded from speech’ features amount to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. The ‘audio encoded from speech’ element in this case is simply used to further process communication information with conventional computing components. Further the specification only generally describes ¶44: “...the communication comprises audio encoded from speech provided by at least one of the agents and the customer...”; ¶59: “...The agent communication device comprising at least a microphone to capture speech from the agent and encode the speech for transmission via communication network 104 to customer communication device 108 for presentation by a speaker to the customer. Similarly, customer communication device 108 comprises a microphone (not shown) to encode speech from the customer for transmission via communication network 104 forPage 11 of 32  presentation to the agent via a speaker associated with the agent communication device...”, and that, “...contact center 102 may utilize various embodiments for resources 112 and may include human (or "live") agents utilizing an agent communication device for conversion to encoded signals to be conveyed to the customer via communication network 104, as well as, automated agents (e.g., expert systems, interactive voice response, etc.)...” (¶65).  There is/are no explicit description of the manner and/or process for how the audio is encoded from speech, transcribed or the like; further, there is no improvement to the communication system itself; the addition element is merely used to further process communication data to determine a target emotion for the communication via a generic computer. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The additional elements in the dependent claims only serves to further limit the abstract idea utilizing “a network interface” “microprocessor”, “customer communication device”, “agent communication device” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for presenting a first emotion prompt to an agent.
 Hence, claims 1-21 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al., US Patent Application Publication No US 2021/0158805 A1, in view of Dwyer et al., US Patent Application Publication No US 2015/0195406 A1.
With respect to claims 1, 12 and 21,
Sivasubramanian discloses,
a network interface to a network; a microprocessor; and wherein the microprocessor performs: (¶65: “...In an embodiment, the network includes any appropriate network, including an intranet, the Internet, a cellular network, a local area network, a satellite network or any other such network and/or combination thereof, and components used for such a system depend at least in part upon the type of network and/or system selected...”;¶62: “...a client computing environment 102 is or includes a data center with computing resources connected to a computing resource service provider via a network....”;¶181: “...some or all of the process 2000 (or any other processes described herein, or variations and/or combinations thereof) is performed under the control of one or more computer systems configured with computer-executable instructions and may be implemented as code (e.g., computer-executable instructions, one or more computer programs, or one or more applications) executing collectively on one or more processors, by hardware, software, or combinations thereof...”)
accessing a communication between a customer communication device, associated with a customer, and an agent communication device, associated with an agent,(¶40: “...contacts analytics service provides efficient access to large volumes of data such as call transcripts, which provides benefits to supervisors by making it easier for them to analyze past interactions and provide timely feedback to agents...”;¶42: “...customer calls are automatically transcribed and indexed, and can be accessed within a customer contact service UI...”; ¶62: “...audio-based contacts data (e.g., video and audio recordings) may be transcribed using a speech-to-text service 130. In at least one embodiment, speech-to-text service 130 receives audio data (e.g., in the form of an audio or video file) and generates a text-based transcript of the audio data...”)
wherein the communication comprises audio encoded from speech provided by at least one of the agent and the customer; (Abstract: “...Contacts data may be encoded as text (e.g., chat logs), audio (e.g., audio recordings), and various other modalities. A computing resource service provider may implement a service to obtain audio data from a client, transcribe the audio data, thereby generating text, execute one or more natural language processing techniques to generate metadata associated with the text...”;¶42: “...customer calls are automatically transcribed and indexed, and can be accessed within a customer contact service UI...”; ¶62: “...audio-based contacts data (e.g., video and audio recordings) may be transcribed using a speech-to-text service 130. In at least one embodiment, speech-to-text service 130 receives audio data (e.g., in the form of an audio or video file) and generates a text-based transcript of the audio data...In at least some embodiments, speech-to-text service 130 organizes the transcript by turns, breaking down the audio into different turns based on the speaker; ¶174: “... An ongoing turn may refer to a turn which has not yet completed—for example, if a turn changes each time a speaker changes, an ongoing turn may end when the speaker finishes speaking.)
determining a target emotion for the communication; (¶42: “..Call audio and transcripts may be provided together with additional metadata associated with the call, such as sentiment scoring for different segments of a call...”; ¶52: “...contacts analytics service may provide visual cues to agents to provide agents awareness of customer sentiment during calls..”;¶53: “...provide an agent dashboard that provides real-time contextual in-call guidance...”;;¶75”: “...Sentiment analysis 120A may refer to analyzing text (e.g., a turn, being a portion of a text-based transcript of an audio recording) and determining one or more characteristics of the call...”; Fig. 18, ¶165: “...customers may have different sentiments based on their reasons for calling as well as the responses of agents. For example, if an agent is being unhelpful or rude, a customer may become frustrated or angry. As illustrated in FIG. 18, customers may exhibit positive sentiments (e.g., as illustrated in FIG. 18 by the customers with smiles) as well as negative sentiments (e.g., as illustrated in FIG. 18 by the angry customer)...”;¶169: contacts analytics service 1808 holds the fragment and when the rest of the fragment is obtained (e.g., when the remainder of the turn is transcribed), the contacts analytics service 1808 stitches together the fragments—reconstructing complete turns may be performed so that accurate sentiment scores can be determined based on the entire turn, rather than just a portion thereof...”;¶170: “...NLP service 1810 may be in accordance with those discussed in connection with FIGS. 1 and 2 and may be used to perform sentiment analysis, entity detection, keywords and phrases detection, and more...”; ¶178: “...if a customer's sentiment score is trending negative or remains negative, an indication may be surfaced to the agent 1904 via a notification, a popup, or in a widget that is loaded in a graphical interface that agent 1904 operates while handling customer calls...”)
Sivasubramanian discloses all of the above limitations, Sivasubramanian does not distinctly describe the following limitation, but Dwyer however as shown discloses,
selecting a first emotion prompt associated with the target emotion causing the agent communication device to present the first emotion prompt to the agent (¶144: “... On the agent side, the system may provide an application that sits on the agent's screen, and provides feedback as the call is ongoing, which may be based on the categories and scoring described herein (e.g., an agent assistant or `mood ring` that graphically displays attributes for the caller, such as in color code, text, blinking, vibrating, shaking, category label, and the like), such as described in FIG. 9, FIG. 10, and FIG. 11. The application may be set to provide reminders for agents to give mandatory disclosures, inform them if such actions have taken or not taken place, and the like. The system may also provide for advice to be displayed, such as in a graphical "fly-out" of the application, as certain language is detected on the call. For example, if the customer asks to "speak to a supervisor", the application can pop out a small reminder to the agent on the proper escalation procedures. There is no limit to the amount of different fly-outs that the system can configure into the application, content is driven from a central server onto the agent desktop applications...The agent assistant may be configured to show fully customizable guidance and alerts based on a variety of business scenarios. Agents may be provided next-best-action guidance in the form of links to relevant information or advice when certain items of interest occur on the call, for example: a technical issue with a product or a specific objection to an agent offer...”;¶154:”... after the caller had spoken loudly and quickly for several seconds, a high agitation warning may be shown, such as by color ring indication and/or a textual alert message. Not only can the agent's assistant detect agitation/stress and other emotional states, but it can detect other acoustic events like silence or over-talk. Through the agent assistant, the agent may receive various textual and/or graphical feedback indicators to help them adjust to the changing behavior of the caller, thus improving the performance of the agent in handling the needs of the caller...”;¶158: “...Referring to FIG. 10, a compliance use-case may have the system prompt agents to time-sensitive scripts, event-driven procedures, warn agents and monitors of escalating calls, alert agents and monitors of compliance breeches, and the like, which may result in reduced complaints, reduced fines and litigation, improved call efficiency, and the like...”) Examiner interprets at least the system/application including the agent assistant displaying attribute, textual and/or graphical feedback related to the caller and providing/triggering scripted reminders and/or “fly outs” based on a business scenario of Dwyer as teaching applicant’s, limitation, “...selecting a first emotion prompt associated with the target emotion causing the agent communication device to present the first emotion prompt to the agent...”.
Sivasubramanian discloses a real-time contacts analytics service for analyzing contacts data which may be encoded as audio recordings by extracting actionable insights from customer conversations and suggestions to improve customer support. Dwyer teaches a method/system for analyzing/monitoring customer and agent communications, determining sentiment, measuring emotion based at least on context of the conversation and providing communications feedback on performance real-time. Dwyer further teaches an RT conversational analytics facility for identifying individuals in a conversation, capturing metadata and creating full transcriptions, categories and quantification of contact data and alerts. Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for prompting agents to time-sensitive scripts, event-driven procedures, warning agents, monitoring of escalating calls, alerting agents, and the like, hence, improved call efficiency/communications (¶3, ¶84, ¶89, ¶125, ¶132, ¶158).

With respect to claims 2 and 13,
Sivasubramanian and Dwyer disclose all of the above limitations, Sivasubramanian further discloses,
a storage device maintaining data and accessible to the microprocessor; and wherein the microprocessor further accesses, from the storage device, a purpose for a work item associated with the communication (¶36: “...contacts analytics service uses highly accurate speech transcription technology to transcribe calls and automatically indexes call transcripts and chat-based interactions so that they are searchable in the contact center service console, which may be a graphical user interface that can be used by non-technical supervisors, and the supervisors can use the console to easily search contacts based on content and filter by sentiment to identify issues such as customers wanting to cancel services, return products, and other issues which may be pertinent to the supervisor's organization. In at least some embodiments, contacts analytics service implements a theme detection feature that allows supervisors to analyze multiple customer conversations and presents a set of themes that are causing increased call volumes, dissatisfied customers, and recurring issues...”; ¶58: “...contacts analytics service stores metadata (including call transcript) along with the call recordings in a bucket of a data storage service, in accordance with at least one embodiment. A client of a customer contact service may access the data storage service to obtain call recordings, metadata, and other information which can be integrated with the client's own business intelligence tools, other systems (e.g., CRM tools), or other services offered by a computing resource service provider...”;¶62: “....Contacts with an organization (e.g., via a customer contact center) may be recorded in a client data store 106 and such contact data may be analyzed by a contacts analytics service to generate insights, identify themes and trends, perform diagnostics, combinations thereof, and more...”;¶77 : “... a turn (e.g., transcribed from audio recording) is parsed to identify key phrases which can be indexed and searched upon to perform diagnostics, trend and theme detection, and more...”; ¶78: “.... As part of transcribing the audio source, the transcript may be organized by turns, which alternate when speakers change. An event-driven function may submit turns of a text-based transcript to NLP service 132 which provides sentiment scores for the turns....”; Fig 7, Fig 9, ¶120)
Dwyer further discloses,
wherein the purpose comprises changing a perspective of the customer with regard to a subject of a work item; (¶146: “... the RT conversational analytics facility may enable increased contact center agent performance in real-time while calls are still ongoing, such as to ensure positive outcomes. The RT conversational analytics facility may optimize real-time agent performance with state-of-the-art speech technology, monitoring ongoing calls in the call center, sending critical real-time alerts to supervisors, providing timely next best action guidance to agents, and the like. From the supervisor user interface command post, supervisors may be provided a view of key events on calls in progress, such as including customer sentiment, escalation attempts, compliance violations, sales opportunities, and the like, where the command post may automatically prioritize high-value call events, giving supervisors the opportunity to adjust performance in real-time (e.g., by making a crucial adjustment to the progress of the call)... , the call agent user interface assistant may produce timely, relevant information and pivotal guidance to agents. For example, constant feedback of customer agitation may keep agents mindful of talk-down opportunities”;¶Fig 23, ¶149: “...Users can then easily spot the key trends that drive a successful sale versus an unsuccessful one...”;¶150;¶154: “...The agent assistant may be provided on each agent's desktop to provide real-time alerts, next-best-action guidance to the agent (e.g. links to relevant information or advice when certain items of interest occur on the call, for example: a technical issue with a product or a specific objection to an agent offer), and the like. One example of the graphical indicator of the agent assistant is illustrated in FIG. 9, where color-coded rings surround an alert message area, where the alert message area displays messages to the agent, and the colored rings provide indicators of how the call is going. For instance, one colored ring may represent a `call temperature gauge`, showing through a color indicator of the emotional state of the caller as based on real-time language and/or acoustics analytics and scoring, such as green indicating a default condition where the caller is calm and the call is going well, orange indicating something has changed either in the acoustic characteristic of the caller's voice or in the language they are using, and red indicating the caller is now taking actions or has a tone that may indicate they are agitated, upset... and where the agent needs to take counter-acting measures....”;¶158: “...a sales use-case may have the system notify agents of up-sell or cross-sell opportunities, present targeted offers based on call metadata and language, guide agents on disclaimers and close procedures, notify supervisors for shadowing opportunities, and the like, which may result in increased revenue, improved call efficiency, reduced disputes, reduced returns, and the like...”)
wherein the microprocessor, upon determining that the customer has changed their perspective, sets a success indicator is set to indicate success; (¶83; ¶84: “...The weighted sum of categories may be used to determine a scoring. A weighted aggregation of some categories may be performed. Scores may be tied to different goals, such as customer satisfaction, agent performance, etc...”;Fig 4B, ¶122: “..Referring to FIGS. 2A, 2B, 2C, and 2D, example dashboards are presented that focus on the emotion score measure, including a trend graph (FIG. 2A), comparisons of the score across various aggregations/measures (FIG. 2B), Percent Analysis (FIG. 2C), a listing of contacts (FIG. 2D), and even the ability to pull up the best scoring (or worst scoring) calls directly on the front page of the application. The dashboard overview may provide an at-a-glance high-level review of the metrics and trends compared across data segmentation, such as type of contact, contact driver, agent group, agent, and the like.., ¶125-¶129; ¶136: “...a real-time perspective, to ensure that calls are proceeding in a compliant fashion...”; ¶149: “... communication scoring can be compared between agents who might have done actions/said something differently from their agents. Based on the testing, the system may suggest target phrases for future communications... The discover analytics automatically processes the data from each set and compares them against a baseline to highlight what topics and characteristics drive A and what drives B. Users can then easily spot the key trends that drive a successful sale versus an unsuccessful one...”;¶154: “...graphical indicator of the agent assistant is illustrated in FIG. 9, where color-coded rings surround an alert message area, where the alert message area displays messages to the agent, and the colored rings provide indicators of how the call is going. For instance, one colored ring may represent a `call temperature gauge`, showing through a color indicator of the emotional state of the caller as based on real-time language and/or acoustics analytics and scoring, such as green indicating a default condition where the caller is calm and the call is going well, orange indicating something has changed either in the acoustic characteristic of the caller's voice or in the language they are using, and red indicating the caller is now taking actions or has a tone that may indicate they are agitated, upset... and where the agent needs to take counter-acting measures....”)For purposes of prior art, Examiner interprets the limitation “...sets a success indicator is set to indicate failure ...”, as “...sets a success indicator to indicate success...”
wherein the microprocessor, upon determining that the customer has not changed their perspective, sets a success indicator is set to indicate failure. (Fig 4B, ¶122, ¶125-¶128; Fig 15, index scores; ¶116; Fig 17...dissatisfaction score...”; ¶136: “...a real-time perspective, to ensure that calls are proceeding in a compliant fashion. Supervisors may be alerted to situations where compliance was not met, and review and remedy or intervene in those calls...”;¶146: “...The RT conversational analytics facility may optimize real-time agent performance with state-of-the-art speech technology, monitoring ongoing calls in the call center, sending critical real-time alerts to supervisors, providing timely next best action guidance to agents, and the like. From the supervisor user interface command post, supervisors may be provided a view of key events on calls in progress, such as including customer sentiment, escalation attempts, compliance violations, sales opportunities, and the like, where the command post may automatically prioritize high-value call events, giving supervisors the opportunity to adjust performance in real-time (e.g., by making a crucial adjustment to the progress of the call)...”;¶149: “...The discover analytics automatically processes the data from each set and compares them against a baseline to highlight what topics and characteristics drive A and what drives B. Users can then easily spot the key trends that drive a successful sale versus an unsuccessful one...”;¶151: “...language used on the call may include key words and phrases that cause call priority to escalate in real-time from green, to yellow, to red, such as the sequence: "Hello, I have an issue I need to resolve" (tile starts out green), "Please let me speak to a supervisor" (the tile transitions to yellow, in response to the language and/or acoustic characteristics of the caller's voice), and finally "This customer service is ridiculous, and I'd like a full refund of my money" (red, in response to a still more agitated language and/or acoustic character of the caller's voice)...”;¶154: “...a graphical indicator of the agent assistant is illustrated in FIG. 9, where color-coded rings surround an alert message area, where the alert message area displays messages to the agent, and the colored rings provide indicators of how the call is going. For instance, one colored ring may represent a `call temperature gauge`, showing through a color indicator of the emotional state of the caller as based on real-time language and/or acoustics analytics and scoring, such as green indicating a default condition where the caller is calm and the call is going well, orange indicating something has changed either in the acoustic characteristic of the caller's voice or in the language they are using, and red indicating the caller is now taking actions or has a tone that may indicate they are agitated, upset, and the like, and where the agent needs to take counter-acting measures)...” For purposes of prior art, Examiner interprets the limitation “...sets a success indicator is set to indicate failure...”, as “...sets a success indicator to indicate failure..” Applicant’s disclosure does not explicitly describe a success indicator—see ¶74: “...When customer 202 has a neutral or positive emotion or perspective, a change in position may be to further improve the emotion or perspective. Accordingly, when successful, the rule and/or data that associates the target emotion with success of the communication, such as when the communication is based on a work item (e.g., providing a service, resolving an issue, providing information, etc.) that was the reason for the communication, may be enhanced or, when unsuccessful, de-emphasized, as will be more thoroughly described with respect to Fig. 6...” Giving the broadest reasonable interpretation of the claim limitation in light of applicant’s disclosure, Examiner interprets at least the compliance summary identifying where compliance was met or not met, an agent’s performance score, graphical indicator, and/or customer satisfaction score(s) of Dwyer as teaching applicant’s success indicator.
Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for providing a real-time perspective of conversations and optimizing call performance via real-time alerts, providing graphical indicators/scores and pivotal guidance to agents (¶83, ¶84, ¶89, ¶136, ¶146, ¶149,¶151, ¶154).

With respect to claims 3 and 14,
Sivasubramanian and Dwyer disclose all of the above limitations, Dwyer further discloses,
wherein: the data storage comprises a degree of correlation between at least one of the target emotion and the communication or the first emotion prompt and the target emotion; (¶12: “...storing the incoming text and the one or more emotional states in a searchable database...”; ¶83-¶85; ¶83: “...Output of text conversion/ sentiment/acoustics analysis of customer conversations and associated metadata from any source communication system (call recorders, chat systems, emails, social posts (e.g. twitter, Facebook), SMS, Blogs and Surveys, etc.) and across multiple contact center sites and locations are stored in a database for a three step process that can be a cloud-based or an on premise call center monitoring solution that is scalable: (i) categorization; (ii) scoring; (iii) auto-analytics...A plurality of category labels are assigned for topics throughout the communication (e.g. Greeting, ID+verification, Behavior/emotions, Procedure discussed, Competitor, Churn, Likelihood for upsell/cross-sell, Agent performance, Customer satisfaction, Credit card (mention CCV code), custom categories, custom sets of categories, search-based categories).... Category labels enables automatic topic identification for any freeform defined set of calls. Terms can be retrieved in a matter of seconds from literally millions of hours of an indexed database....”)
upon determining the subsequent portion of the communication comprises the target emotion and the success indicator indicates success, updating the degree of correlation to reinforce an association between the at least one of the target emotion and the communication or the first emotion prompt and the target emotion.(¶146: “... The RT conversational analytics facility may optimize real-time agent performance with state-of-the-art speech technology, monitoring ongoing calls in the call center, sending critical real-time alerts to supervisors, providing timely next best action guidance to agents, and the like...  the call agent user interface assistant may produce timely, relevant information and pivotal guidance to agents....”;¶149: “... The metadata associated with the calls completed by agents A and B may be analyzed and similarities and differences between the two groups identified. If all the calls completed by agents in group A are ranked higher that those completed by agents in group B where the consistent difference is the script used, this information may be used to facilitate the selection of a script for future calls ...calls may be divided into two groups based on successful upsell. The metadata associated with the calls  may be  analyzed and similarities and differences between the calls identified to see if there are certain scripts, agents, acoustic characteristics, and the like, which appear to correlate to successful upselling. This information may then be used to facilitate agent training for successful upselling.  This information may then be used to facilitate agent training for successful upselling.  ...communication scoring can be compared between agents who might have done actions/said something differently from their agents. Based on the testing, the system may suggest target phrases for future communications...  discover analytics automatically processes the data from each set and compares them against a baseline to highlight what topics and characteristics drive A and what drives B. Users can then easily spot the key trends that drive a successful sale versus an unsuccessful one. .”;¶150)
Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for automatically monitoring, categorizing and scoring conversations to enable increased customer satisfaction, and to facilitate agent training, the selection of scripts, and/or suggestion of target phrases for future communications (¶146, ¶149).

With respect to claims 4 and 15,
Sivasubramanian and Dwyer disclose all of the above limitations, Sivasubramanian further discloses,
wherein: the data storage comprises a degree of correlation between at least one of the target emotion and the communication or the first emotion prompt and the target emotion; (¶12: “...storing the incoming text and the one or more emotional states in a searchable database...”; ¶83-¶85; ¶83: “...Output of text conversion/ sentiment/acoustics analysis of customer conversations and associated metadata from any source communication system (call recorders, chat systems, emails, social posts (e.g. twitter, Facebook), SMS, Blogs and Surveys, etc.) and across multiple contact center sites and locations are stored in a database for a three step process that can be a cloud-based or an on premise call center monitoring solution that is scalable: (i) categorization; (ii) scoring; (iii) auto-analytics...A plurality of category labels are assigned for topics throughout the communication (e.g. Greeting, ID+verification, Behavior/emotions, Procedure discussed, Competitor, Churn, Likelihood for upsell/cross-sell, Agent performance, Customer satisfaction, Credit card (mention CCV code), custom categories, custom sets of categories, search-based categories).... Category labels enables automatic topic identification for any freeform defined set of calls. Terms can be retrieved in a matter of seconds from literally millions of hours of an indexed database....”)
upon determining the subsequent portion of the communication comprises the target emotion and the success indicator indicates failure, updating the degree of correlation to reduce an association between the at least one of the target emotion and the communication or the first emotion prompt and the target emotion (¶103: “... new categories may be automatically created over time. Differences and similarities between sets of calls, where callers are discussing a topic in one set but not the other, such as differences in phrases, words, acoustic characteristics and the like may be analyzed to look for indicators that a new category may be appropriate....  The analysis may comprise identifying repeating similarities in words, phrases, or acoustic characteristics that are not already associated with a category. The identification of a new pattern of repeated similarities may indicate an opportunity for a new category...”;¶104: “... The user input interface 2402 facilitates the identification of a set of conversations based on certain common characteristics. The resulting output display of common topics 2404 may provide insight into topics or characteristics that are more or less common among the selected set of conversations... changes in trends across all measures, categories and attributes may be identified. Outliers within a conversation set may be highlighted in comparison to a chosen baseline...”; ¶106: “...A filters tab may reveal scores per category for the communication(s) in the search results. Results may be drilled down by clicking on the particular category to review only those communications that have the keyword and the category from the filter. In an embodiment, outliers within each conversation set may be highlighted in comparison to a chosen baseline...”;¶114-¶119; ¶114: “...automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges...”; ¶115: “...Scoring enables the aggregation of any number of metrics including category hits or weights, acoustic measures, and measures ingested as metadata, into a performance index that can be assessed against every contact...  can be used to measure any key aspect of business performance such as agent quality, sales effectiveness, contact efficiency, compliance risk, customer satisfaction, network reliability (in communications), and the like. A Score Builder application and method enables editing or building scores in an intuitive and easy-to-use interface with a wide variety of configuration options.... Configuration of weights for each component of a score provides control to fine tune scores and to match existing manual performance measures or quality programs. Scores enable tracking performance trends over time and comparing relative performance across different groups of contacts (such as agent groups or teams). Thresholds may be defined or acceptable and unacceptable ranges for scores may be defined, with the ability to label and color code each range....”; ¶117: “...the emotion score is shown and the individual scores, or indicators, that are aggregated to generate the emotion score are agitation score, dissatisfaction score, escalation score, and negative emoticon. Indicators may be added or subtracted by the user. For each indicator score, a point range is given within which the individual score will be used in the calculation of the index score... , the score may increment on the basis of volume, tone, silence, occurrence of a specific event, and the like. FIG. 17 shows a listing of words and phrases that are category hits for the dissatisfaction score. For each time the word or phrase indicated in the `Name` column is uttered, a count is incremented for the dissatisfaction score. Additionally, a weight may be applied to the counts for the uttered words and phrases when generating the overall dissatisfaction score. In this case, the weight is 1 for each of the words and phrases, however, it is understood that any weight can be applied to the words or phrases and the weight may be user customizable... In some embodiments, the individual score is not calculated based on words or phrases uttered, but on the lack of words or phrases uttered...”; ¶118: “...particular ranges of scores may be associated with a description. In the example of FIG. 16, a score through 79 indicates the suspected emotion, a score from 79 to 80 indicates normal emotion, and any score above 80 indicates calm. The user may define any number of ranges...”)
Sivasubramanian discloses a real-time contacts analytics service for analyzing contacts data which may be encoded as audio recordings by extracting actionable insights from customer conversations and suggestions to improve customer support. Dwyer teaches a method/system for analyzing/monitoring customer and agent communications, determining sentiment, measuring emotion based at least on context of the conversation and providing communications feedback on performance real-time. Dwyer further teaches an RT conversational analytics facility for identifying individuals in a conversation, capturing metadata and creating full transcription, categories and quantification of contact data and alerts. 
A person of ordinary skill in the art would have been motivated to combine the known conversational analytics techniques as taught by Dwyer to the contacts analytics service features of Sivasubramanian to achieve the claimed invention (updating the degree of correlation to reduce an association between the at least one of the target emotion and the communication or the first emotion prompt and the target emotion) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content analysis features into similar systems, hence resulting in an improved method/system for tracking trends based on various metrics, and measuring performance.  Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for tracking performance trends, various metrics and outliers over time and comparing relative performance across different groups of contacts, defining thresholds, acceptable and unacceptable ranges, editing or building scores to measure any key aspect of business performance (¶103-¶106; ¶114-¶119).

With respect to claims 5 and 16,
Sivasubramanian and Dwyer disclose all of the above limitations, Dwyer further discloses,
storing, in a non-transitory data storage, a degree of correlation between at least one of the target emotion and the communication or the first emotion prompt and the target emotion; (¶12: “...storing the incoming text and the one or more emotional states in a searchable database...”;¶83-¶85;¶83: “...Output of text conversion/ sentiment/acoustics analysis of customer conversations and associated metadata from any source communication system (call recorders, chat systems, emails, social posts (e.g. twitter, Facebook), SMS, Blogs and Surveys, etc.) and across multiple contact center sites and locations are stored in a database for a three step process that can be a cloud-based or an on premise call center monitoring solution that is scalable: (i) categorization; (ii) scoring; (iii) auto-analytics...A plurality of category labels are assigned for topics throughout the communication (e.g. Greeting, ID+verification, Behavior/emotions, Procedure discussed, Competitor, Churn, Likelihood for upsell/cross-sell, Agent performance, Customer satisfaction, Credit card (mention CCV code), custom categories, custom sets of categories, search-based categories).... Category labels enables automatic topic identification for any freeform defined set of calls. Terms can be retrieved in a matter of seconds from literally millions of hours of an indexed database....”)
upon determining the subsequent portion of the communication does not comprise the target emotion and the success indicator indicates success, updating the degree of correlation to reduce an association between the at least one of the target emotion and the communication or the first emotion prompt and the target emotion (¶103:“... new categories may be automatically created over time. Differences and similarities between sets of calls, where callers are discussing a topic in one set but not the other, such as differences in phrases, words, acoustic characteristics and the like may be analyzed to look for indicators that a new category may be appropriate....  The analysis may comprise identifying repeating similarities in words, phrases, or acoustic characteristics that are not already associated with a category. The identification of a new pattern of repeated similarities may indicate an opportunity for a new category...”;¶104: “... The user input interface 2402 facilitates the identification of a set of conversations based on certain common characteristics. The resulting output display of common topics 2404 may provide insight into topics or characteristics that are more or less common among the selected set of conversations... changes in trends across all measures, categories and attributes may be identified. Outliers within a conversation set may be highlighted in comparison to a chosen baseline...”; ¶106: “...A filters tab may reveal scores per category for the communication(s) in the search results. Results may be drilled down by clicking on the particular category to review only those communications that have the keyword and the category from the filter. In an embodiment, outliers within each conversation set may be highlighted in comparison to a chosen baseline...”;¶114-¶119; ¶114: “...automated call center performance management with scoring may be provided. Scores help a user track performance trends over time and compare relative performance across different groups of contacts (e.g., such as agent groups or teams). A user may have the ability to define thresholds or acceptable and unacceptable ranges...”; ¶115: “...Scoring enables the aggregation of any number of metrics including category hits or weights, acoustic measures, and measures ingested as metadata, into a performance index that can be assessed against every contact...  can be used to measure any key aspect of business performance such as agent quality, sales effectiveness, contact efficiency, compliance risk, customer satisfaction, network reliability (in communications), and the like. A Score Builder application and method enables editing or building scores in an intuitive and easy-to-use interface with a wide variety of configuration options.... Configuration of weights for each component of a score provides control to fine tune scores and to match existing manual performance measures or quality programs...”; ¶118: “...particular ranges of scores may be associated with a description. In the example of FIG. 16, a score through 79 indicates the suspected emotion, a score from 79 to 80 indicates normal emotion, and any score above 80 indicates calm. The user may define any number of ranges...”)
A person of ordinary skill in the art would have been motivated to combine the known conversational analytics facility features as taught by Dwyer to the customer service techniques of Sivasubramanian to achieve the claimed invention with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); nd the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such content analysis features into similar systems, hence resulting in an improved method/system for tracking trends based on various metrics, and measuring performance. Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for tracking performance trends and outliers over time and comparing relative performance across different groups of contacts, defining thresholds, acceptable and unacceptable ranges, editing or building scores to measure any key aspect of business performance (¶103-¶106; ¶114-¶119).

With respect to claims 6 and 17,
Sivasubramanian and Dwyer disclose all of the above limitations, Sivasubramanian further discloses,
upon determining the subsequent portion of the communication is absent the target emotion, initiating a corrective action comprising at least one of, signaling a supervisor communication device(¶49: “...supervisors receive alerts for calls involving challenging situations such as repeated customer requests for escalation, yelling, use of profanity or forbidden language, frustrated tone, references to competitors, or inability of an agent to solve the customer's problem....”;¶50: “...customer/agent tone (e.g., customer yelling at agent) or failure by agent to adhere to script and compliance procedures may be flagged to a supervisor dashboard to provide supervisors more transparency into how customer issues are being resolved...”;¶52: “...a contacts analytics service agent dashboard may surface a visual indicator to agents when they are speaking too quickly, they are not speaking loudly enough, when the agent's sentiment score decreases, and more. Agents can use contacts analytics service to identify in real-time adjustments to their own speaking style to show more empathy, speak slower, etc., to improve customer interactions...”)
providing a secondary emotion prompt, or automatically joining a second Page 30 of 32Avaya Ref. No. 419123-US-NPAttorney File No. 4366-1147 agent communication device to the communication, automatically joining the supervisor communication device to the communication(¶52: “...Contacts analytics service may provide visual cues to agents to provide agents awareness of customer sentiment during calls, and as to their own speaking style to make it easier for agents to make adjustments. For example, a contacts analytics service agent dashboard may surface a visual indicator to agents when they are speaking too quickly, they are not speaking loudly enough, when the agent's sentiment score decreases, and more. Agents can use contacts analytics service to identify in real-time adjustments to their own speaking style to show more empathy, speak slower, etc., to improve customer interactions. In at least some embodiments, organizations use feedback to make agents more aware of various call characteristics such as silence duration, talk speed, interruption frequency, amplitude/speaker energy, and customer sentiment...”; ¶53: “...an agent dashboard includes a “next best action” suggestion for agents to help them answer customers questions...”)
With respect to claims 7 and 18,
Sivasubramanian and Dwyer disclose all of the above limitations, Dwyer further discloses,
upon further determining the success indicator indicates failure, updating the degree of correlation to reinforce an association between the at least one of the target emotion and the communication or the first emotion prompt and the target emotion (¶146: “... The RT conversational analytics facility may optimize real-time agent performance with state-of-the-art speech technology, monitoring ongoing calls in the call center, sending critical real-time alerts to supervisors, providing timely next best action guidance to agents, and the like...  the call agent user interface assistant may produce timely, relevant information and pivotal guidance to agents....”;¶149: “... The metadata associated with the calls completed by agents A and B may be analyzed and similarities and differences between the two groups identified. If all the calls completed by agents in group A are ranked higher that those completed by agents in group B where the consistent difference is the script used, this information may be used to facilitate the selection of a script for future calls ...calls may be divided into two groups based on successful upsell. The metadata associated with the calls  may be  analyzed and similarities and differences between the calls identified to see if there are certain scripts, agents, acoustic characteristics, and the like, which appear to correlate to successful upselling. This information may then be used to facilitate agent training for successful upselling.  This information may then be used to facilitate agent training for successful upselling.  ...communication scoring can be compared between agents who might have done actions/said something differently from their agents. Based on the testing, the system may suggest target phrases for future communications...  discover analytics automatically processes the data from each set and compares them against a baseline to highlight what topics and characteristics drive A and what drives B. Users can then easily spot the key trends that drive a successful sale versus an unsuccessful one...”;¶150)
Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for monitoring, categorizing and scoring ongoing calls,  providing timely next best action guidance, agent training, and suggestions of target phrases for future communications (¶146, ¶149).
With respect to claims 9 and 19,
Sivasubramanian and Dwyer disclose all of the above limitations, Dwyer further discloses,
upon determining the subsequent portion of the communication is absent the target emotion, causing the agent communication device to present a second emotion prompt to the agent. (¶155: “.., the agent assistant may provide for information in response to key words or phrases from the caller or the absence of key words/phrases, such as in information provided in `pop-ups` or `fly-outs`. For instance, in response to certain things said on the call an informational fly-out may appear with information relevant to the words that were spoken. Fly-outs may contain product information, feature information, up-sell suggestions, companion product suggestions, procedural scripts, links to knowledge databases, data related to the user's account (such as package tracking, order history, balance due, and the like), and the like. They may respond to not only the language on the call, but also to the absence of language, such as required disclosures that are missing. Fly-outs may contain information related to the agent such as reminders that required disclosures have not been made, cross-sell/up-sell trend analysis, tone, performance statistics, and the like...”)
Sivasubramanian and Dwyer are directed to the same field of endeavor since they are related to providing assistance to agents during live calls with customers in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the contacts analytics service of Sivasubramanian with the techniques for analyzing/monitoring customer and agent communications as taught by Dwyer since it allows for providing  information, suggestions, procedural scripts and the like in response to key words or phrases from the caller or the absence of key words/phrases via pop-ups or fly-outs, color-ring indicators, and/or textual messages (¶153-¶157).

With respect to claims 10 and 20,
Sivasubramanian and Dwyer disclose all of the above limitations, Sivasubramanian further discloses,
wherein the second emotion prompt comprises an audio prompt presented to the agent communication device and not to the customer communication device (¶123: “..The transcript may be provided to a NLP service which performs sentiment analysis, entity detection, keyword detection, phrase detection, and more processing. Contacts analytics service may perform additional post-processing, such as assigning a sentiment score to portions of the audio contact and/or a sentiment score for the overall contact. Transcripts may be provided to a categorization service that checks whether a set of rules-based categories (or a portion thereof) are met by the contact. In some embodiments, clicking on a chat transcript brings up a prompt that shows the conversation between an agent and customer...”; ¶153: “... FIG. 13 further illustrates actions that were triggered by the call. Actions may refer to categories or other points of interest which may have been identified while processing the call audio..  contact trace record page 1300 includes a text box in which a supervisor can added comments which are associated and/or stored with metadata associated with the customer contact, and the comment can be shared (e.g., using the sharing button in the upper right corner of the “general comments” prompt)..”)
Conclusion
References cited but not used:
Ripa et al., US Patent Application Publication No US 2014/0140497 A1, “Real-Time Call Center Call Monitoring and Analysis”, relating to  analyzing conversations between customers and call center agents in real-time and calculating an emotion score.
Lacy et al., US Patent No US 11,289,082 B, Speech Processing Output Personalization”, relating to adapting an output to a user input over a period of time.
Sivasubramanian et al., US Patent Application Publication No US 2021/0158813 A1, “Enrichment of Customer Contact Data”, relating to a customer contact service whereby a computing resource service provider obtains contacts data (various communications data) from a client and generates an output from the audio data to provide to the client to help resolve customer issues.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629